DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-11, 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Urata in view of Yongning disclose a data transmission method, applied to a target Bluetooth headphone of a data transmission system, wherein the data transmission system comprises a mobile terminal and a plurality of Bluetooth headphones, the mobile terminal and the plurality of Bluetooth headphones are connected in sequence over Bluetooth, and the target Bluetooth headphone is one of the plurality of the Bluetooth headphones, the method comprising: acquiring sound signals and converting the sound signals into first audio data, through the target Bluetooth headphone;; and after mixing the first audio data and the second audio data that are simultaneously received by the target Bluetooth headphone, transmitting the mixed audio data to an adjacent target device in the second transmission direction, wherein the target device is one of the plurality of Bluetooth headphones or the mobile terminal; but do not expressly disclose the limitation determining, by judging a first number and a second number which is greater, whether another Bluetooth headphone transmitting audio data to the target Bluetooth headphone is in a first transmission direction of the target Bluetooth headphone or in a second transmission direction of the .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “determining, by judging a first number and a second number which is greater, whether another Bluetooth headphone transmitting audio data to the target Bluetooth headphone is in a first transmission direction of the target Bluetooth headphone or in a second transmission direction of the target Bluetooth headphone, wherein the second transmission direction is opposite to the first transmission direction, there are more than one of the plurality of the Bluetooth headphones connected with the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed 02/08/2021 is rejected to under 35 U.S.C. 112(a) because it introduces new matter into the disclosure. The added material which is not supported by the original disclosure is as follows: the specification discloses in Para [0048] that a particular Bluetooth headphone can determine whether another Bluetooth headphone transmitting audio data to it is in the first transmission direction or the second transmission direction, depending on the number of the Bluetooth headphones between the particular Bluetooth headphone and the mobile terminal while claims 12-20 recite the limitation “determine whether another Bluetooth headphone transmitting audio data to itself is in a first transmission direction or in a second transmission direction…” 

Conclusion

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7505.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651